Citation Nr: 0107800	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to assignment of a higher disability rating for 
sinusitis currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the benefit sought on appeal.  
The veteran, who had active service from December 1982 to 
June 1992, appealed that decision to the Board.


REMAND

The appeal arises out of the veteran's claim for an increased 
rating for his service-connected sinusitis.  A review of the 
record reveals that in a November 1999 rating decision, 
service connection for sinusitis with headaches was awarded 
as secondary to a service-connected deviated nasal septum and 
septoplasty.  The RO assigned a 10 percent rating, effective 
from April 1999.  The veteran disagreed with that rating, and 
initiated this appeal.  For the reasons set forth below the 
Board is of the view that additional development is necessary 
before conducting appellate review of this issue. 

Initially, the Board notes that the veteran's sinusitis is 
rated under a general rating formula for sinusitis applicable 
to 38 C.F.R. § 4.97, Diagnostic Code 6513 (2000).  For 
sinusitis to be rated as 10 percent disabling the general 
rating formula requires a showing of one or two 
incapacitating episodes a year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting for a 10 percent rating.  To meet the 
criteria for the next higher rating of 30 percent, it must be 
shown that there were three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.

A preliminary review of the evidence reveals that in the 
veteran's notice of disagreement, received in December 1999, 
he indicated that he had been prescribed nasal spray.  
Attached to the veteran's notice of disagreement were 
additional private medical records, which include copies of 
prescriptions dated in May, June, and July, 1999.  However, 
the disorder for which those prescriptions were intended was 
not specified.  Conceivably, they could be related to his 
sinusitis.  In addition to the prescriptions, the veteran 
submitted two invoices from the Physicians Building Family 
Practice, dated in July and October 1999, which expressly 
record visits for treatment of sinusitis.  The treatment 
records associated with those visits are not in the claims 
file.  As these records may document additional episodes of 
sinusitis, as well as the severity of any such episodes, they 
may be relevant to determining the appropriate disability 
rating in this case.  Accordingly, the Board is of the view 
that efforts should be made to obtain these records.   

The Board further notes that the record contains an October 
1999 VA examination report, regarding the veteran's 
sinusitis.  However, is unclear from that report as to 
whether or not the claims file or medical records were 
available and considered by the examiner in rendering his 
opinion that the veteran had two to three sinusitis attacks a 
year.  Moreover, it remains unclear whether these episodes, 
in the opinion of the examiner, were "incapacitating" or 
"non-incapacitating" episodes as defined by the diagnostic 
code.  Finally, the Board notes that the VA examiner 
diagnosed the veteran with sinusitis by history.  He 
indicated that the foregoing needed to be confirmed by a "CT 
of the sinuses."  It does not appear that a CT was conducted 
after that notation.  The Board finds that a diagnosis 
regarding the veteran's present condition would be helpful 
and that if such a diagnosis depends upon a CT, that should 
be conducted prior to proceeding in the case.  

Additionally, the RO has not yet considered whether any 
further notification or development action is required under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 (2000), which was enacted during the pendency of this 
appeal.  The RO should review the file and determine whether 
any additional action is needed in this regard.
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any medical provider, both 
VA and non-VA, from whom he sought 
treatment for sinusitis since April 1999, 
and whose records are not already 
associated with the claims file.  After 
obtaining any necessary authorizations, 
the RO should obtain any relevant 
records.  In addition, the RO should 
specifically contact the Physicians 
Building Family Practice (identified in 
the two medical statements submitted with 
the veteran's December 20, 1999 Notice of 
Disagreement) to determine whether there 
are any relevant medical treatment 
records after April 1999, particularly 
records associated with visits in July 
1999 and October 1999.  After obtaining 
any necessary authorization, the RO 
should obtain copies of those records and 
associate them with the veteran's claims 
file.  All requests for records, 
including responses to those requests, 
should be clearly documented in the 
veteran's claims file.  

2.  After completing the foregoing, and 
after associating any additional 
treatment records with the claims file, 
the veteran should be afforded an 
additional VA examination to ascertain 
the current nature and severity of his 
sinusitis.  The claims file and a copy of 
this remand should be provided to the VA 
examiner, and the examiner is requested 
to review the veteran's medical history.  
Any and all evaluations, studies, and 
tests-to include a CT of the sinuses-
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to render an 
opinion on:  (a) whether the veteran has 
had any episodes of incapacitating 
sinusitis (requiring bed rest and 
physician treatment) that has requiring 
prolonged (four to six weeks) antibiotics 
treatment, and if so, how many episodes 
(average) he has had a year; and (b) 
whether the veteran has had any episodes 
of non-incapacitating sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, and if 
so, how many (average) he has had a year.  
The examiner should include a detailed 
rationale for all opinions expressed. 

3.  The RO should undertake any 
additional development necessary for 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals
	

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).





 

